Title: [Diary entry: 10 September 1788]
From: Washington, George
To: 

Wednesday 10th. Thermometer at 60 in the morning—68 at Noon and 66 at Night. Morning clear with the wind at No. Wt. wch. afterwards shifted (though there was but little of it) to the East veering Northerly—clear & pleasant all day. Visited the Plantations in the Neck, Muddy hole and Frenchs Plantations. At the first—the Waggon and two Carts were drawing in Wheat and People as usual employed and stacking of it—Five plows and one harrow preparing for, and putting in Wheat—one triangular harrow running betwn. the Corn Rows—3 Women picking up Apples & threshing rye. The others at the Corn ground at the Mansion House.  At Muddy hole. All hands were in the Corn field at the Mansion House. The Wheat sowed in drills at this place seems to be coming up very thin. Whether more is to arise, or the ground was not sufficiently seeded cannot as yet be decided on. The latter is to be feared—nor is it perfectly in drills being too much scattered. Note—to do this work well furrows should be opened for the seed to fall in. At Dogue run—except the two old Women, the rest of the hands were at the Mansn. House. At Frenchs—Two Women and a boy were spreading the trash which had been raked into heaps in the newly sown Wheat ground and hoeing around the Stumps—all the rest were at the Mansion House. At the Ferry—all were at the Mansion House. The Carts of the last 3 places were engaged at the Brick yard. At the Mansion House—finished sowing the Wheat in the Corn ground 35½ bushls. from the Neck on both sides the road up to the last cleared ground. On the South Side of the road 13 gallons of clean timothy seed (mixed with Sand) was sown. More ought to have been sown—24 at least as I directed a gallon to be allowed to the Acre. On the other, or No. Side of the road Orchard grass was sown—viz.— Bushels. As the whole was not chopped in this afternoon—the hands from Muddy hole and the Ferry were ordered to compleat it to morrow.